Citation Nr: 1015158	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a cervical spine disability prior to January 5, 2007, and 
a rating higher than 30 percent since January 5, 2007.


2.  Entitlement to separate ratings for cervical 
radiculopathy of the right and left upper extremities.

3.  Entitlement to an initial compensable rating for 
bilateral cataracts.

4.  Entitlement to service connection for bilateral shoulder 
or bilateral hand disabilities, other than cervical 
radiculopathy.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to a rating higher than 30 percent for a 
right knee disability prior to May 14, 2007, and a rating 
higher than 10 percent since May 14, 2007.

7.  Entitlement to a rating higher than 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
April 1984 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The November 2004 rating decision assigned noncompensable 
ratings for a cervical spine disability and bilateral 
cataracts.  The Veteran appealed for higher initial ratings 
for these conditions.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

In a February 2007 rating decision, the RO increased the 
initial rating for the Veteran's cervical spine disability to 
20 percent disabling and then assigned an even higher 30 
percent rating from January 5, 2007.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned, 
therefore, the issue remains in appellate status.
As to the Veteran's claims for shoulder and hand pain and 
numbness, an argument can be made that these claims are 
actually for the neurological manifestations of the Veteran's 
cervical spine disability and should be treated as part of 
the increased rating claim rather than as stand-alone service 
connection claims.  Nevertheless, as a full neurological 
examination of the cervical spine disability has never been 
performed, the Board is unable to resolve these issues as an 
increased rating claim or as a claim for service connection.

This appeal is also from a September 2007 rating decision, 
which increased the ratings for the Veteran's right and left 
knee disabilities to 10 percent disabling, retroactively 
effective to the date of filing December 5, 2006.  In an 
April 2009 rating decision, the RO increased the rating for 
the right knee disability to 30 percent disabling effective 
December 5, 2006, but then reduced it to 10 percent disabling 
effective May 14, 2007.  These issues were not certified on 
appeal, however, the Veteran did file a timely Notice of 
Disagreement in October 2007, and after the issuance of the 
Statement of the Case (SOC) in April 2009, he did express an 
intent to continue with his appeal in his June 2009 letter. 
38 C.F.R. § 20.201, 20.202.  The Board finds these actions 
sufficient to perfect his appeal.

In April 2009, the Veteran was contacted to schedule a QTC 
examination on his four increased ratings claims.  The 
Veteran claims that he informed QTC that he was unable to 
attend an examination until June.  The RO issued Supplemental 
Statements of the Case (SSOCs) indicating the Veteran's 
failure to report for an examination.  The Veteran 
immediately responded that he was willing to report for an 
examination but had merely tried to reschedule for June.  The 
Board finds that the Veteran cooperated with the examination 
process and this does not constitute a failure to report 
under 38 C.F.R. § 3.655(b). Therefore, the Veteran's 
increased ratings claims must be remanded for a new VA 
examination.  

The claims of increased ratings for right and left knee 
disabilities, cervical spine disability including any 
neurological manifestations, and bilateral cataracts, as well 
as the claim for service connection for shoulder and hand 
disabilities, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's complaints of headaches are noted in his 
service treatment records and post-service medical 
examination, and he has continued to complain of headaches 
since. 


CONCLUSIONS OF LAW

Resolving all doubt in favor of the Veteran, headaches were 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records (STRs) indicate he 
complained of aching behind his eyes after reading and 
working on the computer in November 1989.  At the Veteran's 
separation physical in May 2004, the Veteran reported 
headaches and tension at the top right portion of his head.

On the June 2004 QTC examination report the examiner 
diagnosed headaches of unspecified nature brief in nature and 
managed with analgesics without complications.  The Veteran 
reported one headache every two weeks often associated with 
perceptible tension.  The examiner did not believe these 
headaches to be migraine or cluster headaches. 

The Veteran's lay statements describe frequent headaches with 
blurry vision, dizziness, and agitation.  As headaches are 
largely subjective, the Veteran is competent even as a layman 
to say he has headaches.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). But his allegations of having headaches in 
service and since his military service ended must be 
credible. 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) and Rucker v. Brown, 10 Vet. App. 
67 (1997) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")). See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

In this case, the Board finds no reason to doubt the 
Veteran's credibility as to his reports of headaches.  Even 
though the June 2004 examiner only indicated a very mild 
condition treatable with analgesics, the Board finds this 
condition is of sufficient severity to warrant service 
connection.  Therefore resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
headaches is warranted.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its' duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.

ORDER

The claim for service connection for headaches is granted.


REMAND

In April 2009, the Veteran was contacted to schedule a QTC 
examination on his four increased ratings claims.  The 
Veteran claims that he informed QTC that he was unable to 
attend an examination until June.  The RO issued SSOCs 
indicating the Veteran's failure to report for the scheduled 
examination.  The Veteran immediately responded that he was 
willing to report for an examination but had merely tried to 
reschedule for June.  

In increased rating claims, when a Veteran fails to appear 
for a scheduled examination, federal regulations state "the 
claim shall be denied."  38 C.F.R. § 3.655(b) (italics added 
for emphasis).  However, the Board finds that § 3.655(b) 
does not apply in this case because the Veteran notified VA 
of his inability to attend the scheduled medical examination.  
While VA has a duty to assist him in developing his claims, 
this duty is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Nevertheless, his notification 
that he could not attend the scheduled examination was not 
tantamount to a "failure to report" and, therefore, did not 
trigger § 3.655(b) requiring that the Board go ahead and 
consider and decide his claims, instead, based on the 
evidence already on file.  A "failure to report" would be 
the circumstance when the Veteran neither attended the 
scheduled examination nor notified VA of his intention not to 
attend.

As the Board finds that the Veteran cooperated with the 
examination process, this does not constitute a failure to 
report under 38 C.F.R. § 3.655(b).  Therefore, the Veteran's 
increased ratings claims must be remanded for a new VA 
examination.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA examination for his right and 
left knee disabilities, cervical spine disability, and 
bilateral cataracts were in January 2007, over three years 
ago.  He has asserted that his symptoms have worsened during 
the years since.  So another examination is needed to 
ascertain the present severity of these disabilities.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran also is requesting service connection for a 
shoulder and hand disabilities.  From the Veteran's 
chiropractic records, there appears to be evidence to support 
that these complaints may be cervical radiculopathy.  However 
as a neurological examination of the Veteran's cervical spine 
has not been performed, this distinction cannot be made from 
the record.  Therefore, these claims require further 
development. 

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  20 Vet. App. 
79 (2006). See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  So this case must be referred to a VA examiner 
to have him/her review the relevant evidence and determine 
the etiology of the Veteran's complaints of shoulder and hand 
pain, numbness and cramping.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA 
examination to assess the current severity 
of his right and left knee disabilities, 
cervical spine disability, and bilateral 
cataracts.  The claims file, including a 
complete copy of this remand, must be made 
available to the examiner(s) for review of 
the pertinent medical and other history.  

2.  Schedule the Veteran for a medical 
examination to determine the etiology of 
his shoulder and hand complaints.  This 
examination should include a full 
neurological examination of the cervical 
spine to determine if any of the complaints 
can be attributed to cervical radiculopathy 
or are secondary to the cervical spine 
condition.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Advise the Veteran that failure to 
report for his medical examination(s), 
without good cause, may have adverse 
consequences on his claims.

4.  Then readjudicate the claims for 
increased rating for right and left knee 
disabilities, cervical spine disability, 
and bilateral cataracts and the claims for 
service connection for shoulder and hand 
disabilities in light of the additional 
evidence.  If the claims are not granted to 
his satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


